          Case 1:20-cv-07115-MKV Document 9 Filed 12/04/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 RAMON JAQUEZ, on behalf of himself and                       DATE FILED: 12/4/2020
 all others similarly situated,

                             Plaintiff,
                                                                 20-cv-7115 (MKV)
                     -against-
                                                                       ORDER
 SEBAGO USA, LLC,

                             Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        Plaintiff initiated this action on September 1, 2020 by filing a complaint, which he later

amended [ECF #1, 5 (“First Amended Complaint”)]. Plaintiff thereafter filed an affidavit of

service representing that Defendant was served with the summons and First Amended Complaint

on September 22, 2020 [ECF #8]. The deadline for Defendant to respond to the complaint was

October 13, 2020. However, Defendant has not answered or otherwise appeared in this action,

and Plaintiff has not moved for a default judgment.

        Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file any motion for a default

judgment by January 4, 2021. Defendant shall file any opposition by January 14, 2021. Plaintiff

is directed to follow the procedures applicable to default judgments under the Court’s Individual

Rules and Practices for Civil Cases, available at https://nysd.uscourts.gov/hon-mary-kay-

vyskocil. Failure to move for a default judgment by January 4, 2021 may result in dismissal of

this action for failure to prosecute.

SO ORDERED.
                                                      _________________________________
Date: December 4, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
